                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
ROBERT SCOTT MATTINGLEY,                      )
    Petitioner,                               )
                                              )
v.                                            )       Civil No. 19-11990-LTS
                                              )
STEPHEN SPAULDING, Warden,                    )
     Respondent.                              )
                                              )

                                 MEMORANDUM AND ORDER

                                        September 24, 2019

SOROKIN, J.

        For the reasons set forth below, the § 2255 petition will be denied.

I.     BACKGROUND

       On September 19, 2019, Robert Scott Mattingley, an inmate now in custody at FMC

Devens, filed a pro se pleading entitled “Motion under U.S.C. § 2255 Petition for Writ of Habeas

Corpus Failure to Provide Medical Care under the Eighth Amendment.” Doc. No. 1. Mattingley

states that he is a bilateral amputee who suffers chronic pain. Id. at p. 2. He alleges that the

prison medical providers are unable to provide adequate medical care for his pain. Id. For relief,

Mattingley asks the court “to release him to home confinement and allow him to receive proper

medical care.” Id.

       Last year, Mattingley filed several actions concerning his medical care which are now

pending. See Mattingley v. Coffee, et al., No. 18-11294-MBB (civil rights complaint filed June

20, 2018); Mattingley v. Anderson, et al., No. 18-12170-DHH (civil rights complaint filed Oct.

18, 2018). Also pending is a habeas petition concerning the collection of restitution and his
housing placement. See Mattingley v. Warden Spaulding, et al., No. 18-12299-DLC (§ 2241

petition filed Nov. 2, 2018).

       A search of the federal Judiciary's Public Access to Court Electronic Records (PACER)

service reveals that Mattingley was sentenced in 2017 by the United States District Court for the

Western District of Virginia to a fifty-month term of imprisonment followed by a three-year term

of supervised release for violation of 15 U.S.C. §§ 77q(a), 77x. See United States v. Mattingley,

C.R. No. 15-005-001 (W.D. Va. Nov. 17, 2017). Although Mattingley’s motion was filed

pursuant to 28 U.S.C. 2255, the clerk entered it on the docket as a complaint because the

underlying criminal action is in the Western District of Virginia and not the District of

Massachusetts.

II.    DISCUSSION

        “A writ of habeas corpus pursuant to 28 U.S.C. § 2255 ‘provides the primary means of

collateral attack on a federal sentence.’” Gonzalez v. United States, 150 F. Supp. 2d 236, 241

(D. Mass. 2001) (quoting Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000) (internal citations

omitted)). A federal prisoner may challenge the validity of his term of incarceration and seek

post-conviction relief under § 2255 if his “sentence was in excess of the maximum authorized by

law ... or is otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a).

       Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519, 520-

21 (1972), Mattingley’s motion is subject to dismissal. Although he seeks release to home

confinement, Mattingley challenges the sufficiency of the pain management treatment provided

by the medical staff at FMC Devens. In considering Mattingley’s claim under § 2255, it is clear

that this provision is inapplicable to the motion because Mattingley does not challenge the

validity of his conviction or sentence.



                                                 2
        “In contrast to § 2255, a ‘motion pursuant to § 2241 generally challenges the execution of

a federal prisoner’s sentence, including such matters as the administration of parole, computation

of a prisoner’s sentence by prison officials, prison disciplinary actions, prison transfers, types of

detention and prison conditions.’” Gonzalez, 150 F. Supp. 2d at 241 (quoting Jiminian v. Nash,

245 F.3d 144, 146 (2d Cir. 2001)). 28 U.S.C. § 2241 authorizes federal district courts to review

whether a person is “in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). “Challenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus,” Muhammad v. Close, 540 U.S. 749,

750 (2004), while requests for relief “turning on circumstances of confinement,” are more

typically presented in civil rights actions. Id.

        Mattingley has not sought habeas relief under 28 U.S.C. § 2241 and this court takes no

view whether he is entitled to relief under 28 U.S.C. § 2241 or through a Bivens civil rights

action pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403

U.S. 388 (1971) (established a direct cause of action against federal officials for violations of the

federal constitution).

        To the extent Mattingley may be seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A), such an application can only be filed with the sentencing court after the approval

of an inmate’s request. See 28 C.F.R. § 571.62.

III.    CONCLUSION

        Accordingly, the court DISMISSES Mattingley’s Motion under 28 U.S.C. § 2255.

                                                       SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge

                                                   3
